Dear Mr. Hebert:
You have asked this office to advise if you may hold the elected office of police juror in Vermilion Parish and at the same time serve as a member of the Louisiana Rice Research Board.
The provisions of the Louisiana Dual Officeholding and Dual Employment Law, La.R.S. 42:61, et seq., govern our response to your question. A legal analysis relative to the dual officeholding provisions first requires a determination as to the types of positions held.
A police juror holds elective office as defined by La.R.S. 42:62(1):
(1) "Elective office" means any position which is established or authorized by the constitution or laws of this state or by the charter or ordinances of any political subdivision thereof, which is not a political party office, and which is filled by vote of the citizens of this state or of a political subdivision thereof.
The Louisiana Rice Research Board consists of thirteen members appointed by the governor, subject to Senate confirmation. A member of this board holds appointive office as defined by La.R.S. 42:62(2):
(2) "Appointive office" means any office in any branch of government or other position on an agency, board, or commission or any executive office of any agency, board, commission, or department which is specifically established or specifically authorized by the constitution or laws of this state or by the charter or ordinances of any political subdivision thereof and which is filled by appointment or election by an elected or appointed public official or by a governmental body composed of such officials of this state or of a political subdivision thereof.
The prohibition of the dual officeholding law of potential concern here is La.R.S. 42:63(D), providing in pertinent part: *Page 2
D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or  full-time appointive office in the government of this state or in the government of a political subdivision thereof . . .
[Emphasis added].
While La.R.S. 42:63(D) prohibits a local elected official from at the same time holding full-time appointive office, the law does not prohibit the concurrent holding if the appointive office is held on a part-time basis. A member of the board holds office on a part-time basis as defined by the dual officeholding law.
See La.R.S. 42:62(4) and (5).1 Thus, it is the opinion of this office that the law does not prohibit you as an elected police juror from at the same time serving as a member of the Louisiana Rice Research Board.
Finally, this opinion is limited to an examination of the state law regulating dual officeholding and employment. Ethical concerns or situations involving conflicts of interest are resolved by the Louisiana State Board of Ethics, which renders advisory opinions regarding the Louisiana Code of Governmental Ethics, La.R.S. 42:1111 et seq. The mailing address for the Louisiana State Board of Ethics is P.O. Box 4368, Baton Rouge, Louisiana 70821, phone 225-219-5600.
We hope the foregoing is helpful to you. Should you have other questions with which we may provide assistance, please contact this office.
Very truly yours,
JAMES D. "BUDDY" CALDWELL
ATTORNEY GENERAL
BY:
KERRY L. KILPATRICK
ASSISTANT ATTORNEY GENERAL
KLK:arg
1 La.R.S. 42:62(4) and (5) provide:
(4) "Full time" means the period of time which a person normally works or is expected to work in an appointive office or employment and which is at least seven hours per day of work and at least thirty-five hours per week of work.
(5) "Part time" means the period of time which a person normally works or is expected to work in an appointive office or employment which is less than the number of hours of work defined in this Section as full time.